United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3151
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Kendra Deshazer

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: April 11, 2016
                               Filed: May 26, 2016
                                  [Unpublished]
                                 ____________

Before COLLOTON, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       A jury convicted Kendra Deshazer of one count of producing a false
identification document, see 18 U.S.C. § 1028(a)(1), two counts of misusing a social
security number, see 42 U.S.C. § 408(a)(7)(B), two counts of aggravated identity
theft, see 18 U.S.C. § 1028A(a)(1), and one count of access device fraud, see 18
U.S.C. § 1029(a)(2), stemming from two incidents where Deshazer allegedly used
another person's social security number to obtain credit. The first incident involved
a loan to buy a car, and the second involved a Sears credit card. The district court1
denied her motion for judgment of acquittal, which Deshazer appeals as to the
charges involving the Sears credit card.

       Deshazer maintains that the government failed to prove that she was the person
who applied for the credit card. More specifically, she takes issue with the
government's failure to call the Sears employee who helped her apply for the card to
identify her. But viewing the sufficiency of the evidence in the light most favorable
to the jury's verdict, see United States v. Hines, 472 F.3d 1038, 1039 (8th Cir. 2007)
(per curiam), we reject Deshazer's contention because a verdict can be supported by
circumstantial evidence alone, see United States v. White, 794 F.3d 913, 918 (8th Cir.
2015), and the circumstantial evidence linking Deshazer to the charges here is
overwhelming.

        Deshazer admitted to investigating agents that she used the social security
number to obtain the car loan only three-and-a-half months before the Sears card was
applied for, which is quite telling. The government also produced evidence that
Deshazer used the social security number when applying for an apartment, further
supporting her identification as the perpetrator. The credit card application, moreover,
contained Deshazer's name, address, and phone number, and bills were mailed to her
address. In addition, the person to whom the social security number was assigned
testified that the credit card was not hers. And finally, the jury could have compared
the signature on the credit card application with the signatures on other documents
known to be signed by Deshazer and introduced into evidence. We have previously
concluded that such comparisons can support a jury's verdict. See United States v.



      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
Ryder, 414 F.3d 908, 914 (8th Cir. 2005). We therefore cannot say that no reasonable
jury could have found Deshazer guilty.

      Affirmed.
                      ______________________________




                                        -3-